Citation Nr: 1600109	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-32 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right fifth metatarsal fracture with residual scar, degenerative joint disease (DJD), hallux valgus and pes planus, and an evaluation in excess of 10 percent for left fifth metatarsal fracture with DJD, hallux valgus and pes planus, prior to January 25, 2013 (both rated as bilateral pes planus since January 25, 2013).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1980 and from May 1980 to April 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).   

A detailed history of the procedural and substantive background of this case will be helpful to the understanding of the issue before the Board.

In November 2008, the Veteran filed a claim for an increased rating for his service-connected right and left fifth metatarsal fractures.  In a January 2009 rating decision, the AOJ denied the Veteran's claim for compensable ratings.  He filed a timely Notice of Disagreement.  In an August 2009 rating decision, the AOJ granted a 10 percent rating for post-operative fracture of the right fifth metatarsal with scar and a 10 percent rating for post-operative fracture of the left fifth metatarsal with scar, effective the date of the increased rating claim.  The Veteran perfected an appeal and requested a hearing before a Board member.  

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript has been associated with the Veteran's claims folder.  

During the March 2011 travel Board hearing, the Veteran appeared to assert a claim for clear and unmistakable (CUE) to a July 1988 rating decision which awarded a noncompensable rating for his left and right foot disabilities.  In the September 2012 Board decision for the Veteran's increased rating claims, the Board referred this matter to the AOJ for appropriate action.  The Board also remanded the Veteran's increased rating claims for a VA examination and readjudication.  

The Veteran was afforded a VA examination in January 2013.  In a March 2013 rating decision, the AOJ granted a 50 percent rating for the Veteran's bilateral pes planus disabilities (previously rated as post-operative fractures of the right and left fifth metatarsals), effective January 25, 2013 (date of VA examination).  In an April 2013 correspondence, the Veteran stated that he disagreed with the effective date of the 50 percent rating awarded in the March 2013 rating decision.  He stated that the effective date of the 50 percent rating should have been November 13, 2008.  He also alleged CUE regarding his initial 10 percent rating assigned in an April 2009 rating decision.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in July 2013 where he testified that was satisfied with his increased 50 percent ratings, but was still dissatisfied with the effective date.  See 2013 DRO Hearing, pp. 16-18.  Thereafter, the AOJ interpreted the issue on appeal as "entitlement to an earlier effective date for increase in evaluation of bilateral pes planus," and denied the appeal.  

The Board notes that a claimant is presumed to seek the maximum rating for an increased rating claim absent a clear indication to the contrary.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Veteran filed an increased rating claim in December 2008.  He has expressed satisfaction with the award of a 50 percent rating for bilateral pes planus, but has disagreed with the fact that the 50 percent rating effective January 25, 2013 does not extend to the beginning of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).  See generally 38 U.S.C.A. § 5110(b)(2).  Thus, the appeal is not satisfied as the AOJ has not awarded the maximum available benefits under the law for an increased rating claim.  The Board, therefore, has recharacterized the issue as a continuation of the increased rating claim.

In an August 2013 correspondence, the Veteran stated he discussed the issue of CUE (regarding the July 1988 rating decision) with the undersigned AVLJ and he still believed that his increased rating of 50 percent should be dated back to the July 1988 rating decision.  In other words, the Veteran stated that the July 1988 rating decision should have awarded him a 50 percent rating, instead of the noncompensable rating.  

The Board finds that the Veteran's claim of CUE with the July 1988 rating decision (referred in the September 2012 Board decision and discussed in the preceding paragraphs) still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board also finds that the issue of entitlement to service connection for a bilateral ankle disorder (also referred in the September 2012 Board decision) still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems.


FINDINGS OF FACT

For the entire appeal period, the Veteran's right fifth metatarsal fracture with residual scar, DJD, and pes planus and left fifth metatarsal fracture with DJD, and pes planus has more closely approximated pronounced flat foot due to symptoms of pain on use and manipulation of the feet, pain accentuated on use, swelling on use, characteristic calluses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height on weight bearing, marked pronation, weight-bearing line over or medial to the great toe and inward bowing of the Achilles' tendon.


CONCLUSION OF LAW

For the time period prior to January 25, 2013, the criteria for a 50 percent rating for the Veteran's right fifth metatarsal fracture with residual scar, DJD, and pes planus, and left fifth metatarsal fracture with DJD and pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

As discussed in the Introduction, the Veteran has limited his appeal to his entitlement to a 50 percent rating for his bilateral foot disability for the time period prior to January 25, 2013.  He has clearly and unambiguously indicated his satisfaction with being assigned a 50 percent rating.  Thus, as the benefit sought on appeal is being granted in full below, there is no need to discuss VCAA compliance.

II.  Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, 21 Vet. App. 505 (2007).

Prior to January 25, 2013, the Veteran was rated under DC 5284-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

DC 5284 provides ratings for foot injuries.  38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.

DC 5276 provides ratings for acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276.  A noncompensable rating is warranted for mild flatfoot, where symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot, where there is evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral flatfoot, where there is objective of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is warranted for bilateral severe flatfoot symptoms.  A 30 percent rating is also warranted for unilateral pronounced flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  A maximum 50 percent rating is warranted for bilateral pronounced flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

Historically, the Veteran incurred fractures of the left and right fifth metatarsals in service requiring surgical correction.  A July 1988 AOJ rating decision granted service connection for post-operative fractures of the left and right fifth metatarsals, and separately assigned noncompensable disability ratings for each foot under DC 5284.

In pertinent part, the Veteran filed a claim for an increased rating in December 2008.  November 2008 VA treatment records indicate a history of bilateral foot pain which ranged from dull to excruciating. 

The Veteran was afforded a VA examination in December 2008 where the Veteran reported constant foot pain bilaterally.  The Veteran reported that the pain was localized and aching, with a pain severity level of 5 on a scale of 1 to 10.  The Veteran reported that the pain was brought on by physical activity and was relieved by rest.  The Veteran reported that he could function without medication during times of pain.  At rest, or while walking or standing, he did not experience weakness, stiffness, swelling or fatigue.  The Veteran reported functional impairment of limited walking distances. 

On examination, the examiner noted a range of motion of the right and left ankle joint were as follows: dorsiflexion 20 degrees and plantar flexion 45 degrees.  The right and left joints were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The right foot revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability.  The left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right and left great toes.  Palpation of the plantar surfaces of the right foot revealed slight tenderness and no tenderness on the left foot.  No deformities, pes cavus, hammer toes, hallux rigidus or valgus was present.  Hallux valgus of the right and left foot was present.  The examiner indicated that the Veteran's bone condition was infected.   Diagnostic x-ray tests were abnormal, revealing degenerative joint disease, hallux valgus and pes planus in both feet.  The Veteran's diagnosis of fracture of left fifth metatarsal was updated to post-operative fracture of the left fifth metatarsal with DJD of the left and right foot, hallux valgus and pes planus.  

A January 2009 AOJ rating decision re-characterized the Veteran's post-operative residuals of right and left fifth metatarsal fractures as "post-fracture of the right fifth metatarsal with scar, degenerative joint disease, Hallux valgus and pes planus (previously evaluated post-operative residuals of right fifth metatarsal fracture under DC 5284)" and post-fracture of the left fifth metatarsal with degenerative joint disease, Hallux valgus and pes planus (previously evaluated post-operative residuals of left fifth metatarsal fracture under DC 5284)."  At that time, the AOJ denied compensable ratings for both disabilities pursuant to DC "5284-5276."

Thereafter, the Veteran submitted copies of January 2009 VA treatment records which indicated that x-rays revealed "some [degenerative joint disease] changes" of the feet.  At a January 2009 podiatry consultation, the Veteran reported that his ankles were painful, the left worse than the right.  He stated that his right foot was painful along the fifth metatarsal where he had previous surgery.  He indicated that his new orthotics had helped his right foot pain.  He also used ankle strappings.  On examination, the specialist noted that the Veteran had significant pes planus foot deformity with eversion of heel upon ambulation.  He had pain upon palpation of fifth metatarsal and lateral column as well as pain with range of motion at ankle.  The specialist diagnosed the Veteran with painful flat feet, DJD of the right foot, plantar verruca of the right foot and ankle pain.  

February 2009 private treatment records from the Halsey Chiropractic Clinic indicate that the Veteran was fitted for orthotics to help relieve his chronic foot pain and gait difficulties.  The Veteran was noted to exhibit sensitivity, tenderness, motion restrictions, weakness, slight edema and instability. 

The Veteran was afforded another VA examination in July 2010 where the examiner noted that the Veteran never had a bone infection (although he previously stated as much in the December 2008 examination report).  The Veteran's posture was within normal limits and his gait had slight avoidance of weight on the right foot.  His right ankle demonstrated dorsiflexion to 10 degrees with pain at 5 degrees, and plantar flexion to 15 degrees with pain at 5 degrees.  The left ankle demonstrated dorsiflexion to 20 degrees and plantar flexion to 30 degrees with pain at 20 degrees.  Neither of the Veteran's feet was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted that there was no evidence of hallux valgus (although he previously stated as much in the December 2008 examination report).  The Veteran's diagnosis was updated to reflect no hallux valgus.  

The Veteran testified at a March 2011 Travel Board hearing that he had to wear special boots (wide-soled or wide-footed shoes) to prevent the development of hammertoes.  See Board Hearing Transcript, p. 8.  He described his feet as locking up, cracking, snapping and preventing free range of motion.  Also, his feet caused pain which ranged from a 5 on a scale of 1 to 10 and sometimes worse, which caused him to take 800 milligram ibuprofen.   He disputed the VA examination report which stated that he did not experience pain upon rest.  He stated that, even when his feet were elevated, he experienced pain.  He testified that he had radiating pain if he mistakenly hit his foot on something with tingling and numbness in his feet.  See Board Hearing Transcript, p. 41.  He stated that he never had an MRI, which he believed would show nerve impingement damage in his feet.  See Hearing Transcript, p. 23.

Due to the discrepancies in the 2008 and 2010 VA examination reports, in September 2012, the Board remanded the matter for a VA examination which addressed the conflicting evidence and all symptomatology, including neurological abnormalities.

In January 2013, the Veteran was afforded a VA examination where the examiner noted the diagnosis of status post fracture of right and left fifth metatarsal and bilateral pes planus.  The examiner also diagnosed mild degenerative joint arthritis disease of the left tarsometatarsal of the second, third and fourth toes.  The Veteran reported that he believed that his feet caused other joint problems.  He wore custom orthotics to help flat feet, but also reported that they did not entirely relieve his pain.  The examiner noted that the Veteran took off his shoes, but since they were new, they didn't show a wear pattern.  

On examination, the examiner noted that the Veteran experienced pain on use and manipulation of his feet and pain accentuated on use.  The Veteran also experienced swelling on use.  He had characteristic calluses caused by a flatfoot condition.  The Veteran also had extreme tenderness of the plantar surface of both feet, which were not improved by orthopedic shoes or appliances.  He had decreased longitudinal arch height on weight bearing.  There was objective evidence of marked deformity of the both feet and marked pronation of both feet.  The examiner noted that the Veteran's weight-bearing line fell over or was medial to the great toe.  There was also evidence of a lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  The examiner noted that there was no evidence of hallux valgus of either foot.  The Veteran also had inward bowing of the Achilles' tendon.  There was no evidence of marked inward displacement or severe spasm of the Achilles' tendon.  The examiner noted that the Veteran had scars related to his condition, but they were not painful, unstable, or totaling 39 square centimeters.  The examiner further noted that the Veteran's left and right foot disabilities were moderate in degree.  

The examiner noted that the Veteran had marked callus formation of the plantar surfaces of both heels, with the right worse than the left.  The Veteran's joints had normal active range of motion against gravity.  There was no additional limited range of motion on repetitive use of joints due to pain, fatigue, weakness, or lack of endurance.  There was no crepitation, hammertoe, swelling, or hallux valgus.  There was mild swelling in all his toes, but no functional loss in any toe.  X-ray results indicated degenerative or traumatic arthritis.  The examiner noted that the Veteran did not have, nor did he ever have, a diagnosis of hallux valgus, hallux rigidus, or pes cavus.  The examiner referenced the 2008 examination report, which found hallux valgus, and the 2010 examination report by the same examiner, who clarified that the Veteran did not carry a diagnosis of hallux valgus.  The 2013 examiner noted that the Veteran's November 2008 VA outpatient treatment note, which occurred prior to the 2008 VA examination, did not indicate that the Veteran was diagnosed with hallux valgus, but did note evidence of painful flat feet, plantar verruca of the right foot, ankle pain and dry skin.  The examiner found that the 2010 removal of hallux valgus diagnosis appeared to be an appropriate correction to a previous misdiagnosis.

The examiner opined that it was less than likely that the Veteran had bilateral pes planus, bilateral hallux valgus or DJD related to his left or right fifth metatarsal fracture.  The examiner cited to the "scant rationale" for the November 2008 VA examiner's change in the Veteran's diagnosis and reasoned that "[t]here is little likelihood that a healed fifth toe proximal metatarsal fracture ever caused or contributed to a collapse of the arch of the left or right foot."  She attributed the Veteran's many years in the construction industry, obesity, including a history of compulsive overeating disorder to the acquisition of flat feet or pes planus.  She concluded that, "[t]here is no degenerative joint disease, [p]es planus or [h]allux valgus caused by or etiologically related to either service-connected old fifth metatarsal fractures of either foot."

The examiner also diagnosed peripheral neuropathy of both lower extremities and opined that the Veteran's peripheral neuropathy of his bilateral lower extremities was more likely than not related to his diabetes mellitus, type II.  The examiner reasoned that the "distribution of the deficits on testing is in a stocking like pattern which is consistent with that of diabetic neuropathy. . . There is no one peripheral nerve involved but entire sensory areas of distal nerve distribution involved with the deterioration due to diabetes mellitus, type II."  

By means of a rating decision dated March 2013, the AOJ awarded the maximum 50 percent rating for bilateral pes planus under DC 5284-5276.

At the outset, the Board observes that the January 2013 VA examiner opined that the Veteran's service-connected post-operative residuals of right and left fifth metatarsal fractures did not result in DJD, hallux valgus and/or pes planus.  However, the AOJs January 2009 rating decision (which is the rating decision on appeal) considered such disorders as part of the service-connected post-operative residuals of right and left fifth metatarsal fractures.  Additionally, the AOJs March 2013 rating decision awarded an increased rating based on DJD and pes planus.  Thus, the Board recognizes DJD and pes planus of both feet as features of service-connected disability.

The Board next observes that the AOJ awarded a 50 percent rating for bilateral pes planus based upon the results of the January 2013 VA examination report.  As noted in the prior Board remand, the VA examination reports in December 2008 and July 2010 contained significant discrepancies - including contradictory findings regarding the presence or absence of "bone infection" and hallux valgus.  These examination reports found no evidence of painful motion, edema or weakness, but clinic records in January and February 2009 describe symptoms of painful flat feet, eversion of the heel upon ambulation, tenderness, motion restriction, slight edema, and instability.  The Veteran has also testified that his prior VA examination reports did not accurately describe his symptoms such as pain on rest.

On review of the entirety of the evidentiary record, the Board finds that the December 2008 and July 2010 VA examination reports are not adequate for rating purposes.  The Board also finds that the Veteran's testimony that his bilateral foot symptoms, which led to the award of a 50 percent rating the date of the January 2013 VA examination, have been present since his filing of his claim to be consistent with the evidentiary record, including the January and February 2009 clinic records which described features of disability discussed in the January 2013 VA examination report (symptoms of painful flat feet, eversion of the heel upon ambulation, tenderness, motion restriction, slight edema, and instability).   

Thus, based upon the entirety of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the findings from the January 2013 VA examination report have been present for the entire appeal period.  In this respect, the Board finds that the Veteran's bilateral foot disability has been manifested by pain on use and manipulation of his feet, pain accentuated on use, swelling on use, characteristic calluses, extreme tenderness of the plantar surfaces unimproved by orthopedic shoes or appliances, decreased longitudinal arch height on weight bearing, marked pronation, weight-bearing line over or medial to the great toe and inward bowing of the Achilles' tendon.  Overall, the findings more closely approximate the criteria for the maximum 50 percent rating for bilateral flat foot under DC 5276 for the entire appeal period.

As discussed in the Introduction above, the Veteran has limited his appeal to the Board to his entitlement to a 50 percent rating for his bilateral foot disability for the time period prior to January 25, 2013.  The Board has awarded the benefit sought on appeal in full, and has no further jurisdiction to adjudicate any further matters (including entitlement to extraschedular consideration and/or entitlement to a total disability rating based upon individual unemployability (TDIU)).  


ORDER

Entitlement to a 50 percent rating for bilateral pes planus is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


